Pruco Life Insurance Company of New Jersey A Prudential Financial Company 751 Broad Street Newark, New Jersey 07102 Telephone: 1-888-PRU-2888 Writer's Direct Dial (203) 402-1233 July 16, 2010 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Certification Filing Pursuant to Rule 497(j) Registration No. 333-144657 Investment Company Act No. 811-07975 Dear Sir/Madam: In accordance with paragraph (j) of Rule 497 of the Securities Act of 1933, we certify that: (1) the form of Prospectus Supplement that would have been filed under paragraph (e) of Rule 497 would not have differed from that contained in the most recent amendment, and (2) the text of the most recent amendment has been filed electronically. This certification is in lieu of filing a separate definitive Prospectus Supplementin connection with the above-referenced registration statement in accordance with Rule 497(e). Sincerely, /s/C. Christopher Sprague C. Christopher Sprague SPL PLNJ Advisor
